      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS OF FIRST
 NBC BANK HOLDING COMPANY,                             Civil Action No. 2:19-CV-10341

       Plaintiff,
                                                       Judge Wendy Vitter
vs.

ASHTON J. RYAN, JR., MARY BETH                         Magistrate Judge Dana Douglas
VERDIGETS, WILLIAM J. BURNELL,
GREGORY ST. ANGELO, OFFICER
DOES 1-20, ERNST & YOUNG LLP,
MARK BELL, and AUDITOR DOES 1-20,

       Defendants.



                 PLAINTIFF’S OPPOSITION TO MOTION TO STAY CIVIL
              PROCEEDING FILED BY DEFENDANT GREGORY ST. ANGELO

        Plaintiff, the Official Committee of Unsecured Creditors of First NBC Bank Holding

Company, (the “Committee” or “Plaintiff”) respectfully submits this memorandum of law in

opposition of the Motion to Stay Civil Proceeding (the “Motion”) filed by Defendant Gregory St.

Angelo (“St. Angelo” or “Defendant”), showing this Court as follows:

                                            ARGUMENT

        There exists no general constitutional, statutory, or common law prohibition against the

prosecution of parallel criminal and civil actions, even when such actions proceed simultaneously.

Alcala v. Texas Webb County, 625 F. Supp. 2d 391, 396 (S.D. Tex. 2009) (citing SEC v. First Fin’l

Group of Texas, Inc., 659 F.2d 660, 666-67 (5th Cir. 1981)). Thus, whether to stay a civil action

pending resolution of a parallel criminal prosecution is not a matter of constitutional right, but,

rather, one of court discretion, that should be exercised only when the interests of justice so require.

                                                   1
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 2 of 9



Id. (citing U.S. v. Kordel, 397 U.S. 1, 12 n.27 (1970)). In all events, “[i]t ‘is the rule, rather than

the exception’ that civil and criminal cases proceed together.” Id. at 397 (citing cases). Moreover,

a complete stay of a pending civil action until the conclusion of a related criminal proceeding is

considered to be an “extraordinary remedy.” Id. (citing cases). One reason for this is that a

complete stay is tantamount to a defendant’s “blanket assertion” of the Fifth Amendment privilege

against self-incrimination, which is itself improper. Id. (citing cases). Rather, a party is required

to selectively invoke the privilege against self-incrimination and object with specificity to the

information sought from him. Id. (citing First Fin’l Group, 659 F.2d at 668).

       Consequently—and as shown by Defendants’ own cases—motions for a complete stay of

a civil case in deference to concurrent criminal proceedings against one or more defendants are

routinely denied in the Fifth Circuit. See, e.g., First Fin’l Group, 659 F.2d at 666-69; Whitfield v.

Riley, No. 09-1877, 2009 WL 1269243, at *1 (E.D. La. May 6, 2009). See also Tajonera v. Black

Elk Energy Offshore Operations, L.L.C., No. 13-0366, 2015 WL 13227930, at *5-9 (E.D. La. Dec.

4, 2015). This applies even more to the situation where, as here, the civil proceeding is brought

by a private litigant (as opposed to another government agency). See, e.g., Alcala, 625 F. Supp.

2d at 402 (“the potential for prejudice to a criminal defense is diminished where private parties,

and not the government, are the plaintiffs in the civil action.”) (citing Citibank, N.A. v. Hakim, No.

92 Civ. 6233 (MBM), 1993 WL 481335, at *2 (S.D.N.Y. Nov. 18, 1993)). Of course, as the

moving party seeking a stay, Defendant St. Angelo bears the burden of showing that a stay is

warranted. Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982); Drummond v. Fulton Cty. Dep’t of

Family & Children’s Servs., 532 F.2d 1001, 1001 (5th Cir. 1976).

       St. Angelo fails to meet his burden here. Defendant’s argument amounts to an attempt to

assert a blanket objection to participating in any discovery—or any other case proceedings for that


                                                  2
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 3 of 9



latter—sheerly based on the potential for Fifth Amendment privilege concerns. As noted above,

this is an improper ground on which to seek a stay—either of all discovery or, much less, of an

entire case. See Alcala, 625 F. Supp. 2d at 397. Indeed, the fact that discovery has not yet even

been propounded to St. Angelo, establishes that even a more narrowly tailored motion would, in

all events, be premature. See In re Penn Central Sec. Litig., 347 F. Supp. 1347, 1348-49 (E.D. Pa.

1972) (denying as premature motion to stay deposition of civil defendant sued for breaches of

fiduciary duty and mismanagement, based on pending criminal action against him, where no

deposition questions had even been propounded). 1

       Beyond that, even granting that there is some overlap between issues in this action and the

criminal proceeding against St. Angelo, any such overlap is not likely to prejudice St. Angelo, and

certainly would not justify a stay of all aspects of this case against all defendants, as Defendant

desires. To warrant a stay based on such an overlap, a defendant must “make a strong showing

that the two proceedings will so overlap that either (1) he cannot protect himself in the civil

proceeding by selectively invoking his Fifth Amendment privilege, or (2) effective defense of both

[the criminal and civil cases] is impossible.” Alcala, 625 F. Supp. 2d at 401. St. Angelo cannot

make such a showing.

       First, St. Angelo has already pleaded guilty to criminal charges against him. See Plea

Agreement, dated June 28, 2019, filed as Docket Item 27 in in U.S. v. St. Angelo, Crim. No. 19-55

(E.D. La.), a true and correct copy of which is attached hereto as Exhibit A. Moreover, as part of

his plea, St. Angelo has agreed to a Factual Basis that, for all intents and purposes, adopts and



1
        At the time of filing, the Court has not yet entered a discovery schedule and set the initial
status conference. Plaintiff anticipates conducting a Rule 26(f) conference in the near future, with
the purpose of establishing a proposed discovery plan to be submitted to the Court, addressing the
discovery schedule, and any modifications and limits on the scope of discovery, including as
expressed by St. Angelo.
                                                 3
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 4 of 9



significantly expands upon the items set forth in the Bill of Information filed against him to initiate

the criminal case. Compare Factual Basis, dated June 28, 2019, filed as Docket Item 28 in U.S. v.

St. Angelo, Crim. No. 19-55 (E.D. La.), a true and correct copy of which is attached hereto as

Exhibit B, with Bill of Information, dated March 22, 2019, filed as Docket Item 1 in U.S. v. St.

Angelo, Crim. No. 19-55 (E.D. La.), attached as Exhibit B to the Motion. See Arden Way Assocs.

v. Boesky, 660 F. Supp. 1494, 1499 (S.D.N.Y. 1987) (stay of civil fraud action was not warranted

on Fifth Amendment privilege grounds where defendant had already negotiated and entered plea

of guilty). Further, St. Angelo’s plea agreement is nonappealable, further militating against a stay.

See Exh. A, pp. 2-3. See Shirsat v. Mutual Pharma. Co., Inc., No. Civ. A. 93-3202, 1995 WL

695109, at *3 (E.D. Pa. Nov. 21, 1995) (fact that civil defendant signed a non-appealable plea

agreement meant that there was no longer possibility that resolution of criminal proceedings could

narrow any issue in the civil action, justifying denial of stay).

       If that were not enough, where, as here, a criminal defendant has, as part of a plea

agreement, adopted a Factual Basis which covers the same allegations asserted against him in a

civil proceeding (and, indeed, satisfying even greater state of mind requirements than in a civil

case), this fact adds yet further weight against a stay based on Fifth Amendment privilege grounds.

See Exhibit B. See, e.g., In re Residential Doors Antitrust Litig., 900 F. Supp. 749, 757 (E.D. Pa.

1995) (“In light of the record, where Defendants agreed to a factual basis for their guilty pleas, a

stay of merits discovery would be inappropriate.”).

       Second, the last point at which a stay in deference to the criminal case against St. Angelo

could have even arguable utility is the date on which he is sentenced. In this case, that will happen

in less than three months, on October 3, 2019. See Noticing of Sentencing, dated June 28, 2019,

filed as Docket Item 26 in U.S. v. St. Angelo, Crim. No. 19-55 (E.D. La.), a true and correct copy


                                                  4
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 5 of 9



of which is attached hereto as Exhibit C. In those three months, it is highly unlikely that documents

will even be due from St. Angelo, much less that he (as one of numerous party witnesses) will be

deposed. Indeed, as seems increasingly likely, one or more defendants will, when their answers

are due later this month, file motions to dismiss, which, if experience is any guide, may well add

additional time to merits discovery. 2 Even in the unlikely event that Defendant St. Angelo were

deposed or required to respond to written discovery before October 3, 2019, he could selectively

invoke the privilege for the brief time remaining before that date. See, e.g., Am. Multi-Cinema,

Inc. v. Jones, No. 88-2615-O, 1989 WL 32211, at *1 (D. Kan. Mar. 30, 1989) (ability of defendant

to interpose Fifth Amendment privilege objections to specific documents in response to specific

interrogatories and deposition questions).

       Third, other measures less extreme than a stay can address Defendant’s concerns about

self-incrimination.   For example, this Court can seal and limit the use of depositions and

interrogatory answers, and otherwise limit disclosures to counsel. See Hakim, 1993 WL 481335,

at *2 (citing Arden Way, 660 F. Supp. at 1500); In re CFS-Related Sec. Fraud Litig., 256 F. Supp.

2d 1227, 1240-41 (N.D. Okla. 2003) (complete stay of discovery against individual defendant in

securities fraud civil action not warranted by pendency of parallel criminal prosecution given that

lesser measure of sealing defendant’s deposition and preventing its use for any purpose outside

civil proceeding, except for perjury or impeachment, was appropriate and adequate to protect self-

incrimination privilege); Fidelity Nat’l Title Ins. Co. v. Nat’l Title Resources Corp., 980 F. Supp.

1022, 1025 (D. Minn. 1997). Or the Court can issue an appropriately tailored protective order.



2
         Certain defendants have already begun to do so. See Docket Item 17 in this case (response
to Motion by defendant Mary Beth Verdigets requesting that any stay not extend to her intention
to file a motion to dismiss under Rule 12(b)(6)); Docket Item 21 in this case (response to Motion
by defendant EY requesting that stay not extend to motion practice, including motion to compel
arbitration or under Rule 12(b)).
                                                 5
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 6 of 9



See Digital Equip. Corp. v. Currie Enterprises, 142 F.R.D. 8, 15 (D. Mass. 1991) (protective order

prohibiting use of forfeiture claimant's deposition transcripts and interrogatories except for perjury

and impeachment). 3

       Fourth, Plaintiff Committee, and the public itself, would be substantially prejudiced by

further delays in obtaining justice against St. Angelo and the other defendants. The bankruptcy

action involving First NBC Bank Holding Company has lasted over two years, with the Committee

becoming appointed to pursue these claims most recently on May 6, 2019. (Compl. ¶ 26.) The

action involves the largest bank holding company failure in Louisiana history, and with the passage

of time, witnesses become unavailable, memories of conversations and dates fade, and documents

can be lost or destroyed. Neither the United States Attorney nor any state or federal regulatory

body has intervened to join St. Angelo’s motion for a stay. These facts weigh heavily against a

stay. See Alcala, 625 F. Supp. 2d at 405. See also Hakim, 1993 WL 481355, at *3 (“the public

interest in financial institutions promptly recovering misappropriated funds is significant”); CFS-

Related Sec. Fraud Litig., 256 F. Supp. 2d at 1242 (“[w]hen determining the public’s interest, it is

normally a question of what interest the United States Attorney has in the request for stay”; denying

stay on public interest grounds where U.S. attorney did not join in it). 4 Thus, while courts

considering a stay may require that the plaintiff establish more prejudice than simply a delay in its


3
        In all events, St. Angelo has no basis to refuse to provide documents in discovery that he
has already provided to the United States, as these documents cannot incriminate him any further
than they already have. See Motion at 7 (“More specifically, St. Angelo has produced and the
Government has obtained through subpoenas documents relating to the Bank and St. Angelo’s
loans at the Bank. This evidence has been preserved by St. Angelo and, presumably, the
Government.”) (emphasis added).
4
        Defendant cites Bridgeport Harbour Place I, LLC v. Ganim, 269 F. Supp. 2d 6, 9 (D. Conn.
2002), in support of his motion. In that case, however, the federal government moved for a stay,
citing the public interest. See id. at 10-11. Here, only one defendant, and not the government, has
moved for a stay, and, unlike in Bridgeport Harbour, the government has not made any filing
supporting St. Angelo’s request.
                                                  6
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 7 of 9



right to expeditiously pursue its claims, courts recognize that delay can lead to the loss of evidence

and duly frustrate a plaintiff’s ability to put on an effective case. Alcala, 625 F. Supp. 2d at 405

(citing cases); Hakim, 1993 WL 481335, at*2.

       Finally, in no way is a stay of this case, as against any defendant besides St. Angelo

warranted. Nor should any stay absolve Defendant St. Angelo of the duty of filing an answer or

otherwise responding to the allegations in the Committee’s Complaint. See, e.g., Arden Way, 660

F. Supp. at 1499 (criminal/civil defendant would face no risks of self-incrimination merely by

serving an answer, including asserting Fifth Amendment privilege objections therein if necessary).

Plaintiff Committee would be particularly prejudiced if a complete stay were imposed as against

St. Angelo, relieving him of the obligation to respond in any way, only to see him re-emerge

months later to file a dispositive motion seeking to dismiss the Complaint, only further delaying

this case. For example, there is nothing in a motion to dismiss, which by its nature is based totally

on the allegations of the Complaint, without admitting their veracity, that could invoke St.

Angelo’s Fifth Amendment privilege concerns.

                                          CONCLUSION

       For the foregoing reasons, the Motion should be denied.


Dated: July 8, 2019.




                                                  7
Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 8 of 9



                                Respectfully submitted,

                                O’BELL LAW FIRM, LLC

                                By:        /s/ Eric J. O’Bell
                                Eric J. O’Bell (admitted to the Bar of this Court)
                                La. Bar No. 26693
                                ejo@obelllawfirm.com
                                Albert M. Myers, Of Counsel (pro hac vice
                                application to be filed)
                                mearsly@gmail.com
                                3500 N. Hullen Street
                                Metairie, LA 70002
                                Tel.: (504) 456-8677
                                Fax: (504) 456-8653

                                GLANCY PRONGAY & MURRAY LLP

                                By:       /s/ Brian P. Murray
                                Brian P. Murray (pro hac vice application to be
                                filed)
                                bmurray@glancylaw.com
                                Garth Spencer (pro hac vice application to be
                                filed)
                                gspencer@glancylaw.com
                                230 Park Avenue, Suite 530
                                New York, NY 10169
                                (212) 682-5340
                                Tel.: (212) 682-5340
                                Fax: (212) 884-0988

                                -and-

                                CONGENI LAW FIRM, LLC

                                By:       /s Leo Congeni
                                Leo Congeni (admitted to the Bar of this Court)
                                La. Bar No. 25626
                                leo@congenilawfirm.com
                                424 Gravier Street
                                New Orleans, LA 70130
                                Tel.: (504) 522-4848

                                Attorneys for Plaintiff




                                8
      Case 2:19-cv-10341-WBV-DMD Document 23 Filed 07/08/19 Page 9 of 9



                                  CERTIFICATE OF SERVICE

       I certify that on this 8th day of July, 2019, a true and correct copy of the foregoing pleading

was filed electronically with the Clerk of Court of the Eastern District of Louisiana by using the

CM/ECF system. Notice of this filing will be sent to all counsel of record registered to receive

electronic service by operation of the CM/ECF system.

                                                      /s/ Eric J. O’Bell
                                                      Eric J. O’Bell




                                                 9
